Citation Nr: 1736797	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for iatrogenic hypothyroidism.  

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2016, the Veteran testified before the undersigned at a videoconference hearing in Iron Mountain, Michigan.  A transcript of that hearing has been associated with the claims file and reviewed. 

TDIU is deemed to be a component of the claim for an increased rating in light of the Veteran's statement that symptoms of his service-connected thyroid disorder prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the Veteran indicated that he continues to receive medical treatment through VA at the VA Medical Centers (VAMCs) in Iron Mountain, Michigan, and Milwaukee, Wisconsin.  However, the virtual file does not contain VA treatment records from the Iron Mountain VAMC after July 2012 or from the Milwaukee VAMC after August 2012.  

In December 2016, the Veteran testified that he has been in receipt of Social Security Agency (SSA) disability benefits for his thyroid disorder since 2010.  In this regard, the Veteran testified that his "cancer was in remission, so it was basically my service connected thyroid gland that [the Administrative Law Judge was granting me the [SSA] disability on."  The Board notes that it does not appear that any attempts have been made to obtain the Veteran's SSA records.  

The Veteran claims that he is unable to maintain gainful employment due to his thyroid disorder.  See 12/15/2016 VBMS, Hearing Transcript, pp. 5-6.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claim for an increased rating for hypothyroidism, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board also notes that the SSA records are relevant to the TDIU matter as the Veteran noted he was in receipt of such benefits based, at least in part, on his thyroid disability.  See Murincsak v. Derwinski, 2 Vet. App. 363, 366, 370 (1992) (determining that an SSA decision finding the veteran unemployable was relevant to his claim of TDIU).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding 
VA treatment records, including treatment records from the Iron Mountain VAMC from July 2012 to present and the Milwaukee VAMC from August 2012 to present.  

2.  Obtain and associate with the virtual file the Veteran's SSA records.  Requests for federal records should continue until the records are obtained or deemed unavailable.  If unavailable, then supporting documentation is to be added to the claims file.

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


